DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of PCT/EP2018/054280, filed on 02/21/2018 and claims foreign priority to EP 17157373.6, filed on 02/22/2017.

Status of the Claims

                Claims 1-19 are pending. Claims 5-19 are withdrawn as being drawn to a non-elected invention. Claims 1-4 are examined herein.

Withdrawn Rejection 

                 The rejection of claims 1-4 under 35 U.S.C 112(b) as being vague and indefinite in the non-final office action dated 04/21/22 is withdrawn in view of applicant’s claim amendments.

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vikholm et al (USP 7,332,327) for reasons of record which are reiterated herein below.
Regarding claim 1, Vikholm discloses a method for manufacturing a functionalized surface on an electrode comprising the steps of:
a) applying to the electrode (col 6 line 24-26) a linker ("linker molecule" col 5 line 15-20) and at
least one polymer ("the biomolecule-repellent monomer/polymer possess functional groups having affinity for the solid surface of the substrate" col 3 line 65-67) capable of mediating a salting-out effect as a homogenous solution under conditions which allow for covalent or non-covalent immobilization of the said linker and the said polymer on the surface of the electrode ("the biomolecule repellent molecules are preferably attached to the surface covalently through a suitable functional group (terminal anchor group), such as a sulfide, disulphide or thiol group at one end of the polymer chain" here the functional group represents the linker which binds to the surface and wherein the polymer binds to it covalently-see col. 4 lines 31-35; moreover the polymer in the reference prior art can exhibit the same functional limitation of the polymer described in the instant invention. The applicant elected PEG as a polymer which exhibits "salting out effect" and the prior art uses the same polymer which isPEG -see col. 4 lines 43-48. Therefore, by using PEG as a polymer it inherently has the same properties
of salting-out effect as the instant invention's use of PEG.) and

b) applying at least one detection agent to the electrode upon immobilization of the linker and
the polymer under conditions which allow for covalent or non-covalent attachment (--see col. 4 lines 1-8 where organic molecules can chemisorb on the metals through covalent bonds between the metals and sulfur atoms and form a mono layer coating) of the said at least one detection molecule to the electrode via the immobilized linker ("A biomolecule is immobilized together with a functional group directly on a solid surface of a substrate to form a layer of oriented receptors for an analysis" -see col 3 pages 45-47 here the functional group is the linker and the biomolecule is the detection agent applied to the electrode (referred as "solid surface of a substrate" );

Vikholm et al however does not explicitly disclose that distributing the said at least one polymer capable of mediating a salting-out effect and the said at least one detection agent on the surface of the electrode such that the detection agent is present in equal amounts per surface area throughout the electrode surface and the polymer capable of mediating a salting-out effect is arranged around the detection agent present in an amount

i) allowing the reduction of the ionic strength of a fluid in proximity to the detection agent, and
ii) allowing for binding an analyte comprised in a fluid sample.

However, Vikholm et al. shows motivation to do so when saying that the "the immobilization
procedure will result in significant reduction of the non-specific binding of biological macromolecules of the analyte, because the surface between the Fab-fragments will be highly hydrophilic and non-ionic, and moreover, a proper orientation of the antibody fragment will result in high binding of antigen" --- col 2 lines 54-60." In this aspect the polymer and the detection agent (or biomolecules as described in the Vikholm) can be integrated in a fashion where it covers the surface in such manner that it would allow for reduction in ionic strength of a fluid in proximity to the detection agent and prevent nonspecific binding of particles other than the analyte to the biomolecule. In optical sensor surfaces as described in Vikholm the goal is to achieve a surface with specific binding to the analyte to reduce noise coming from non-specific binding. Vikholm describes this problem in col. 2 lines 4-12. Vikholm further
describes that the biomolecules and the polymer are said to be assembled in a manner that it would "cover the solid surface left between the biomolecules to prevent non-specific binding of the analyte molecules between the active binding sites of the biomolecules" -see col 3 lines 57-64.

In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the pdor art, it is not inventive to discover the optimum or v,mrkable ranges by
routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum distribution of polymer to the detection agents in an equal amount per surface area throughout he electrode surface such that it would allow for the reduction of ionic strength of a fluid in proximity to the detection agent and allow for analyte binding in a fluid sample, through routine experimentation i11 the absence of a showing of criticality.

Regarding claim 3, the method of claim 1, wherein said at least one polymer capable of
mediating a salting-out effect is selected from the group consisting of. poly(ethylene glycol) (PEG), poly(ethylene oxide), poly(propylene glycol), polyglycerol, polyacrylamide (PAM), polyethyleneimine (PEI), polymethacrylate or another acrylic polymer, poly(vinyl alcohol) (PVA), poly(vinylpyrrolidone) (PVP) and copolymers of the aforementioned polymers -see col. 4 lines 43-50 of Vikholm where it describes a group of polymers including the elected poly(ethylene glycol) molecules as potential candidates to act as the polymer capable of doing the functional limitation of "salting-out" as described in claim 1.

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vikholm et al. (US
7,332,327) in view of Maurer et al. (US 2006/0102471 Al) in light of Park et al. (Park KD, Kim VS, Han DK, Kim YH, Lee EH, Suh H, Choi KS. Bacterial adhesion on PEG modified polyurethane surfaces. Biomaterials. 1998 Apr-May;19(7-9):851-9. doi: 10.1016/s0142-9612(97)00245-7. PMID: 9663762.) for reasons of record which are reiterated herein below.

Regarding Claim 2, Vikholm et al. discloses the method of claim 1. While Vikholm et al discloses the usage of a linker, they are silent on using a linker that is a low molecular weight polymer having a MW of between 0.01 to .5, between 0.01. to 1.0, between 0.01 to 0.5 or between 0.1 to 0.5 kDa, said polymer being selected from the group consisting of poly(ethylene glycol) (PF.G), poly(ethylene oxide), poly(propylene glycol), polyglycerol, polyacrylamide (PAM), polyethylineimine (PEI), polymethacrylate or another acrylic polymer, poly(vinyl alcohol) (PVA), poly(vinylpyrrolidone) (PVP), poly saccharides, polypeptides, polynudeotides, polysiloxanes and a copolymer of the aforementioned polymers.

Maurer et al. discloses an electrode microarray device having an adsorbed porous reaction layer for improved synthesis quality(abstract). Maurer further discloses a linker that can be used to attach a small molecule from one end and attach to the surface to the other end [0129], Further, Maurer et al. discloses that PEG has been used in bioconjugates and used to attach various molecules as a linker [0068]. Maurer et al. discloses with molecular weight less of a 1000 Da can be used, where the PEG can be used a linker where it can attach it to various molecules [0068]).

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention to substitute the linker of Vikholm with the PEG linker of Maurer because PEG has been shown to be commonly used as a linker and it typically has long chains that are flexible, hydrophilic, enzymatically stable, soluble in water, and biologically inert ([0068]). Moreover, it is shown that polymer chain lengths were found to affect PEG antifouling properties wherein short PEG chain (lO00Da) allow for more surface adhesion than longer PEG chains (-abstract Park et al.) Thus, using a low molecular weight PEG as in the instant invention can increase detection agent adhesion compared to higher molecular weight. A person of ordinary skill in the art reasonably would have expected success in combining Maurer and Lieber because each reference is drawn to the art of using methods and assays for the detection of an analyte using a form of an electrode surface.

Regarding claim 4, modified Vikholm discloses the method of claim 2. Modified Vikholm further
discloses that the polymer capable of mediating a salting-out effect is of the same class of polymers as the linker polymer (both the polymer and the linker are PEG as discussed in claim 1 and claim 2).

Response to Arguments 


Reply to claim 1 and 3 argument

Applicant's arguments filed on 07/20/22 have been fully considered but they are not persuasive for the following reasons below 

            Applicant has argued the motivation of Vikhom’s teaching in relation to distribution of polymer and detection agent, the arrangement of polymer around the detection agent, the homogenous distribution of Vikhom and Vikhom failing to teach linker. 

           The motivation for distribution of polymer and detection agent is not only based on the reduction of non-specific binding but also per Vikholm’s teaching a linker molecule containing the functional group or a precursor thereof can be attached to the biomolecule to provide it with the functionality suitable for the self-assembly, and the biomolecule is subsequently made to chemisorb from a solution to the surface (i.e. Vikholm teach indirect immobilization). Per the teaching, the biomolecule repellent monomer/polymer molecules are attached to the surface by chemisorption also forming a monolayer in an oriented manner like the biomolecules. Vikholm goes on to show that the biomolecule repellent molecules can be attached to the same surface either in the same step or subsequently to the immobilization of the biomolecules (Col. 4, lines 13-29). This discussion clearly teaches a one step application of linker and polymer which reads on the limitation of a homogenous solution and in turn results in distributing the at least one polymer (biomolecule repellent) and at least one detection agent (biomolecule) on the surface of an electrode such that the detection agent is present in equal amounts per surface area through the electrode surface.

             Vikholm also teaches that it is well known in the art to attach biomolecules to sensor by allowing polymers to adsorb the surface via physical coating, chemical coupling or graft copolymerization. Self-assembled alkanethiols that present oligo (ethyleneglycol) have been mixed with molecules possessing suitable linker groups, onto which biomolecules can be attached for biosensor application (See Col. 2, lines 25-31). Thus, it is well known in the art  to have a homogenous solution comprising polymer mixed with linker groups, onto which biomolecules can be attached for biosensor application. 

              Additionally, Vikholm teaches that their the immobilization procedure has the advantage of a significant reduction of the nonspecific binding of biological macromolecules of the analyte, because the surface between the Fab’-fragments will be highly hydrophilic and non-ionic (col. 2, lines 54-60). The teaching also includes on the surface of one of the electrodes (electro-conducting layers 1) the biomolecules 3 and the biomolecule-repellent polymer molecules 5 have been immobilized for example in the manner shown in FIG. 1, and this electrode face is placed in contact with the solution containing the analyte to be detected (col. 6, lines 26-32). Fig. 1 shows polymer arranged around the detection agent. 

              See col. 4 lines 43-50 of Vikholm where it describes a group of polymers including the elected poly (ethylene glycol) molecules as potential candidates to act as the polymer capable of doing the functional limitation of "salting-out" as described in instant claim 1.



    PNG
    media_image1.png
    472
    693
    media_image1.png
    Greyscale





	Thus, Vikholm clearly teaches or make obvious a method for making a functionalized surface on an electrode by applying a homogenous solution comprising a linker and at least one polymer to the electrode surface to allow for covalent or non-covalent immobilization of the link and polymer to the surface.  Additionally, Vikholm also teaches applying at least one detection agent to the functionalized surface such that the polymer is arranged around the detected agent as shown in figure 1 above.              

Reply to claim 2 and 4 argument

               Applicant’s argument that Vikholm fails to teach the detection agent being present in equal amounts per surface area of the electrode and polymer is arranged around the detection agent in an amount to allow the reduction of the ionic strength of a fluid sample in proximity of the detection agent is not persuasive. These two arguments have been discussed above in the reply to claim 1 and 3 argument. 

                Applicant also argues that there is no reason to look to Maurer and Park for combination with Vikholm because Maurer and Park fail to suggest the detection agent being present in equal amounts per surface area through the electrode surface and the polymer is arranged around the detection agent to allow the reduction of the ionic strength of a fluid sample in proximity of the detection agent. 
	Again, Vikholm clearly teaches, in at least Figure 1, Fab'-fragments serving as receptors 3 are attached through the free thiol groups opposite the binding domain of the antibody, and/or antibodies/receptors with free thiol groups exposed are attached directly on a metal, semiconductor or (conducting) polymer surface or onto a mixture of these, i.e. a surface of a substrate 1, in sensor applications. Polymer molecules 5 creating a hydrophilic biomolecule-repellent surface are attached in an oriented manner to the same metal, semiconductor or (conducting) polymer surface where the receptors are bound, in the vacant spaces between the biomolecules, thus shielding the substrate surface from non-specific binding of the analyte molecules.  See Vikholm Column 4, lines 51-63.
	Vikholm differs from the instant claims in failing to teach the use of a linker having a low molecular weight.  Maurer and Park remedy this deficiency in teaching the use of low molecular polymers such as PEG to attach biomolecules to a surface.  See Maurer at paragraph [0068]. Thus, together Vikholm and Maurer disclose the invention as claimed.  Park is cited for its teachings of the advantages of low molecular weight polymer such as PEG.
               Finally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 


	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
              Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
              If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
              Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTIFANOS HAILU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        October 19, 2022